Citation Nr: 1700181	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  07-22 598	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran participated in the Armed Forces Health Professions Scholarship and Financial Assistance Program (AFHPS/FAP) from February 1990 to July 1997.  Per his AFHPS/FAP contract, he was required to serve a 45-day tour of active duty every year.  He died in July 1998 from cardiac arrhythmia due to electrolyte dysfunction.  (See July 1998 amendment to medical certification of certificate of death.)  The appellant claims to be his surviving spouse, so widow.  She appealed an administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, to the Board of Veterans' Appeals (Board/BVA).  The RO had summarily denied her claim for service connection for the cause of the Veteran's death on the premise he did not have qualifying service and, therefore, VA could not recognize her as his lawful surviving spouse for VA compensation purposes.  So in that initial decision the RO did not address the underlying merits of her claim.

In August 2010, as support for her claim and this recognition, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.

In December 2010, the Board issued a decision finding, contrary to the RO, that the Veteran did have qualifying service and that the Appellant did meet the criteria for recognition as his surviving spouse - therefore vesting her with the required standing in this cause-of-death appeal.  But rather than immediately adjudicating her claim on its underlying merits, the Board instead remanded her claim to the Agency of Original Jurisdiction (AOJ) to have Appeals Management Center (AMC) [which is now called the Appeals Management Office (AMO)] or RO do this initial adjudication in the first instance to avoid prejudicing her.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In January 2016, the Board again remanded the claim for still further development and adjudicative action.  The claim since has continued to be denied, so it is again before the Board.


FINDINGS OF FACT

1.  The Veteran died in July 1998.  His death certificate lists the immediate cause of his death as cardiac arrhythmia due to electrolyte dysfunction.  

2.  At the time of his death, service connection was not in effect for any disability.

3.  The most competent and credible, therefore most probative, evidence does not establish that his death was the result of any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 1131, 1310, 1313, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising her of the information and evidence VA will obtain and of the information and evidence she is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims for Dependency and Indemnity Compensation (DIC), so including for the cause of a Veteran's death, this notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In April 2005 and March 2009 letters, VA informed the appellant of the different ways to substantiate a claim for DIC benefits.  She therefore has received the required notice concerning her claim.


VA also has a duty to assist the appellant in fully developing her claim, including by obtaining potentially relevant records and a medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that, while 38 U.S.C. § 5103A (a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim.  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A (a) only excuses VA from making reasonable efforts to provide an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

To this end, the Veteran's service treatment records (STRs), service personnel records (SPRs), and identified post-service private treatment records have been obtained and associated with his claims file for consideration.  In December 2010, the Board remanded the claim to obtain documentation regarding when the Veteran performed specific 45-day tours of active duty.  The Board finds that such documentation was obtained and is of record.  Thus, there was compliance, certainly the acceptable substantial compliance, with that remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


In January 2016, the Board again remanded the claim, this time, however, to obtain a medical nexus opinion regarding whether the Veteran's military service caused or contributed substantially or materially to his death from cardiac arrhythmia due to electrolyte dysfunction - in particular, whether there was a correlation with his alleged exposure to Lindane, such as while being treated for lice.  VA obtained this needed medical opinion in February 2016.  The examiner clearly reviewed the evidence of record and provided an opinion, which was supported by rationale, medical literature, and evidence in the file.  Thus, there again was the required acceptable substantial compliance with the remand directive.

Finally, as concerning the appellant's hearing before the Board, it was appropriately conducted as the presiding VLJ - the undersigned - duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Whether Service Connection is Warranted for the Cause of the Veteran's Death

To establish entitlement to service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

More generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disability diagnosed after discharge when the evidence, including that pertinent to service, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Board laid out the following relevant facts in the December 2010 remand, but will repeat them here for completeness.  However, as more documentation was received since that time, some of the supposed facts laid out in the December 2010 remand were either inaccurate or incomplete.  Where a different finding is made, the Board will explain upon what facts it is making the changed finding.

The Veteran participated in the ARHPS/FAP beginning in February 1990 and continuing to July 1997; however, it appears that he began his leave of absence from the program in December 1993 and that it lasted until July 1997.  He attended the University of Osteopathic Medicine and Health Science in Des Moines, Iowa, and graduated in June 1993 with a degree of Doctor of Osteopathy.  

He rather immediately began an internship at the Community Hospital of Lancaster in Lancaster, Pennsylvania, in July 1993.  However, he left the program in December 1993 owing to health reasons.

Previously the Board had stated that the Veteran had an internship at the Tulsa Regional Medical Center in Tulsa, Oklahoma, from July 1994 to June 1996; but it appears that once he left the program in December 1993, he did not return to it.  For example, in a December 1993 letter, Dr. Sheila K. Dunlop wrote that she had advised the Veteran to take a medical leave of absence after having medical problems for the last six months.  In a January 1994 letter, Dr. Jeffrey Levine wrote that Veteran had been given a leave of absence after being an intern since July 1993.  In a May 1994 letter, Dr. William Duff, a psychiatrist, wrote he had seen the Veteran in 1994 for psychiatric treatment and recommended that he have individual therapy to help him "get[] his focus back on medical training."  In a March 1995 letter, the Medical Director at the Community Health Center La Clinica wrote that the Veteran had "volunteered" for the past three months.  An April 1995 letter from the Executive Medical Director at the Carondelet Psychiatric Care Center indicated the Veteran was "on sabbatical from his internship in Pennsylvania."  These letters, especially in combination, show he was not participating in ARHPS/FAP beginning in December 1993 or January 1994.  

It appears the Veteran intended to go back into the program in 1996 and that he had been found medically qualified to return, but that the May 1996 hospitalization at the Tulsa Regional Medical Center resulted in him being permanently disqualified from the program.  This finding is consistent with a June 1996 letter from the Department of the Air Force, wherein the Chief of the Physical Standards Section wrote that, following receipt of the May 1996 hospitalization summary, "we must void the previous medical qualification and now certify [the Veteran] medically disqualified for Air Force Commission by reason of his Anxiety Disorder requiring medication and psychotherapy."  

For background purposes, the ARHPS contract states that:

I [] agree to participate in the Air Force component of the Armed Forces Health Professions Scholarship and Financial Assistance Program (AFHPS/FAP).  I understand that as a member of the AFHPS/FAP, I will be commissioned as an officer in the Air Force Reserve; and unless sooner separated or called to active duty by the Air Force, 

1.  I will: accept an appointment to the Air Force Medical Service Corps in the grade of second lieutenant, unless I am eligible to hold a higher grade under another law.  In any case, while a member of AFHPS/FAP, I will serve in the rank of second lieutenant and serve on 45-day active duty tours in the pay grade of 0-1...

5.b.  I am required to perform one 45-day tour of active duty at a military base as directed by the Air Force for each 12 months of participation in the AFHPS/FAP...

6.e.  I will not receive credit toward fulfilling my [Active Duty Service Commitment] for the annual 45-day active duty period I perform as an AFHPS/FAP participant.  Any other ADSC acquired from any uniformed services training/services (e.g., Air Force Academy or Reserve Officers Training Corps) cannot be served while in the AFHPS/FAP or during annual 45-day active duty periods.  I will not receive credit for services performed as an AFHPS/FAP member in determining eligibility for retirement, except for a physical disability incurred while on a 45-day active duty period. (emphasis added).

The Armed Forces Health Professions Financial Assistance Program is established in U.S.C.A., Title 10, Chapter 105.  Per 10 U.S.C.A. §2121, (c)(1)

Persons participating in the program shall be commissioned officers in reserve components of the armed forces.  Members pursuing a course of study shall serve on active duty in pay grade O-1 with full pay and allowances of that grade for a period of 45 days during each year of participation in the program.  Members pursuing specialized training shall serve on active duty in a pay grade commensurate with their educational level, as determined by appointment under section 12207 of this title, with full pay and allowances of that grade for a period of 14 days during each year of participation in the program.  They shall be detailed as students at accredited civilian institutions, located in the United States or Puerto Rico, for the purpose of acquiring knowledge or training in a designated health profession.  In addition, members of the program shall, under regulations prescribed by the Secretary of Defense, receive military and professional training and instruction.

The question before the Board at the time of the December 2010 remand was whether the Veteran had active duty service that qualified him, or in this case his widow, for VA benefits.  Clearly, the AFHPS/FAP contract entitled him to compensation through VA for any disability incurred during his 45-day active duty periods.  By law, the participants of the program are entitled to "the full pay and allowances" for their 45-day periods of active duty.  10 U.S.C.A. § 2121.  The Board determined this would allow for these periods of active duty to qualify the AFHPS/FAP participants for VA benefits for any injury or disease incurred during those periods of active duty.


Although pertinent VA regulations do not specifically mention the AFHPS/FAP, Reserve Officers Training Corps (ROTC) is mentioned in the context of qualifying active duty for training (ACDUTRA) service.  38 C.F.R. § 3.6(c)(4) and (d)(3).  The AFHPS/FAP is analogous to ROTC, "under which the individuals received educational or monetary benefits in exchange for military service obligations."  U.S. v. Ramey, 559 F. Supp. 837, 838 (D.C. 1982).  Therefore, for the appellant to establish her derivative cause-of-death claim and be eligible for service connection for disability claimed during the Veteran's active service, the record must establish that he was disabled or died from an injury or a disease incurred or aggravated during ACDUTRA.  38 U.S.C.A. §§ 101(22); 38 C.F.R. § 3.6(c); see also 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The Board explained in the December 2010 remand that it did not find any basis for granting benefits for an injury or a disease incurred at other times during the Veteran's membership in the AFHPS/FAP, that is, other than his 45-day active duty periods such as during his medical school or internship.  See Boyer v. U.S., 81 Fed. Cl. 188 (2008) (denying constructive service credit (CSC) for the period during which a Navy member attended medical school at the Uniformed Services University of the Health Sciences).  That determination still holds true.

What was unclear at the time of the December 2010 remand were the specific 
45-day periods of the Veteran's participation in the program that would entitle him to VA benefits.  The records showing when he was ordered to active duty were obtained after the December 2010 remand.  These records show he was ordered to "active duty" from May 16, 1990, to June 29, 1990, from June 3, 1990, to July 17, 1990, and from July 1, 1990 to August 14, 1990.  Thus, he was ordered to active duty for three periods during this time frame, which covers a 90-day period.  He was ordered again to active duty for 45 days from March 10, 1993, to April 23, 1993 and from March 28, 1993, to May 11, 1993.  This period of time covers a 60-day period.  

The Board was unsure at the time of the December 2010 remand whether the Veteran had any other 45-day periods of active duty after 1993.  However, it appears that, after 1993, he was not ordered to active duty again.  As noted above, letters in 1994 and 1995 indicate instead he was on a leave of absence and not participating in the program after December 1993.  Documents also indicate he was going to be accepted back into the program in 1996 until he was hospitalized in May 1996, at which time it was determined he was permanently disqualified.

The records indicate the Veteran was treated for lice in September 1993.  In a July 1996 letter from Dr. William J. Rea, he wrote, "The [Veteran] stated that in September 1993, he used Lindane obtained from the pharmacy to treat lice.  He used this for ten days.  He used it again on November 6, 1993 and within four hours he began shaking and had to go to the emergency room."  This would establish that if the Veteran used Lindane to treat his head lice, it did not occur during a period of "active duty."  Again, the last time the Veteran had served on active duty in 1993 was on May 11, 1993.  The December 1993 letter from Dr. Sheila Dunlop also supports a finding that the Veteran treated his head lice after May 1993.  For example, she wrote, "Because of [the Veteran's] problems with recurring illness in the last six months, his infestation of body lice, and his current debilitation, I have advised him to take a medical leave of absence from his internship."  This would establish the treatment of head lice occurred between July 1993 and December 1993, which is consistent with the July 1996 letter from Dr. Rea.  The Board accords high probative value to Dr. Rea's letter, in particular, since he was reporting facts that the Veteran had provided to him in the course of being evaluated and treated, so it was in the Veteran's best medical interest to provide as accurate a history as possible to, in turn, receive the best and most appropriate course of care.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that a pecuniary interest may affect the credibility of a claimant's testimony); Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).  Courts have recognized how medical history recounted in the course of medical evaluation and treatment is especially probative (trustworthy) because the declarant has inherent incentive to give the most accurate history to, in turn, receive the best or most appropriate medical care.  See Rucker, 10 Vet. App. at 73 (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The Veteran was in the best position to report the specific time frame during which he had treated his head lice.  Accordingly, the Board finds as fact that the use of Lindane, assuming he actually used it, did not occur during a period of active duty.

Regardless, even if the Board were to find that the Veteran did, in fact, use Lindane to treat lice during a period of active duty, there is competent and credible, and therefore probative, evidence explaining that the use of Lindane did not cause or contribute substantially or materially to his eventual death.  The cause of the Veteran's death was cardiac arrhythmia due to electrolyte dysfunction.  In the February 2016 VA opinion obtained on remand, the commenting medical professional researched the effects of Lindane, which included neurologic symptoms, including seizures or death; however, she noted that these effects were associated with prolonged or repeated exposure.  She stated she was unable to find any mention of cardiac arrhythmias or electrolyte abnormalities as an adverse effect of Lindane.  She also noted that she did not find evidence of environmental illness, which Dr. Rea and another private physician had alleged.  This VA examiner concluded that it was her opinion that it was less likely than not that the Veteran's alleged exposure to Lindane contributed substantially or materially to his death from cardiac arrhythmias due to electrolyte dysfunction.  There is no competent and credible medical evidence refuting this opinion, and because the conditions in question are complex, rather than simple, this is a medical, not lay, determination.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability (and, here, consequent eventual death) is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The 1996 letters from Drs. Rea and Geoffrey Ames establish a diagnosis of environmental illness.  These letters were written prior to the Veteran's death, but neither provided a subsequent opinion as to the cause of his death, especially in relation to a recognized period of active duty.  Thus, the only competent opinion of record addressing the cause of his death is against the appellant's claim.  The appellant's assertion that the cause of the Veteran's death is attributable to an incident coincident with his service is insufficient to establish the required relationship between the cause of his death and his 45-day periods of active duty.  See Watson v. Brown, 4 Vet. App. 309, 314(1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  At minimum, her opinion is outweighed by the VA opinion, as the VA examiner provided a detailed rationale for her conclusion, and that more than anything else is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In this 
Neives-Rodriguez decision, the Court held that most of the probative value of an opinion comes from the discussion of its underlying reasoning, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Neives-Rodriguez, at 301.  

In sum, the Veteran was not treated for head lice during a period of active duty.  If the Board accepts that he was treated for head lice during a period of active duty, the probative evidence nonetheless still weighs against a finding that the treatment of head lice with Lindane caused or contributed substantially or materially to his eventual death.  There remains no basis upon which the cause of his death of cardiac arrhythmia due to electrolyte dysfunction can be attributed to his service.  Therefore, service connection for the cause of his death is not warranted.


ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.



__________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


